Case 1:19-cv-04916-KAM-JO Document 6 Filed 10/28/19 Page 1 of 3 PageID #: 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NEW YORK


 ASHRAF IBRAHIM, individually and              Case No.: 1:19-cv-04916-KAM-JO
 on behalf of others similarly situated,

              Plaintiff,                       NOTICE OF APPEARANCE OF
                                               WILLIAM A. DELGADO ON
 v.                                            BEHALF OF DEFENDANT
                                               AMERICAN HONDA MOTOR
 AMERICAN HONDA MOTOR CO.,                     CO., INC.
 INC.,

              Defendant.



TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL
OF RECORD:
      PLEASE TAKE NOTICE THAT William A. Delgado, Esq. of DTO Law
hereby enters his appearance as counsel of record on behalf of Defendant
American Honda Motor Co., Inc. (“Honda”) in the above-entitled action. Honda
requests that all future pleadings, notices, and other papers in this cause be
henceforth transmitted to the undersigned at the following:

William A. Delgado
wdelgado@dtolaw.com
DTO LAW
700 S. Flower Street, Suite 1000
Los Angeles, California 90017
Telephone: (213) 335-6999
Facsimile: (213) 335-7802




                                           1
Case 1:19-cv-04916-KAM-JO Document 6 Filed 10/28/19 Page 2 of 3 PageID #: 23




Dated: October 28, 2019          Respectfully submitted,



                                 By: _/s/William A. Delgado______________
                                     William A. Delgado (Bar No. 930351)
                                     DTO LAW
                                     700 S. Flower Street, Suite 1000
                                     Los Angeles, California 90017
                                     Telephone: (213) 335-6999
                                     Facsimile: (213) 335-7802
                                     Email: wdelgado@dtolaw.com

                                      Attorneys for Defendant
                                      AMERICAN HONDA MOTOR
                                      CO., INC.




                                     2
Case 1:19-cv-04916-KAM-JO Document 6 Filed 10/28/19 Page 3 of 3 PageID #: 24




                          CERTIFICATE OF SERVICE
      I hereby certify that I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the
Electronic Service List for this Case.

Dated: October 28, 2019                  DTO LAW


                                         By: _/s/William A. Delgado______________
                                             William A. Delgado
                                             Attorneys for Defendant
                                             AMERICAN HONDA MOTOR
                                             CO., INC.




                                            3
